 In the Matter of BETHLEHEM-FAIRFIELD SHIPYARD,INCORPORATEDandLOCAL 43, INDUSTRIAL UNION OF MARINE AND SHIPBUILDINGWORKERSOF AMERICAIn the Matter of BETHLEHEM-FAIRFIELD SHIPYARD,INCORPORATEDandLOCAL 43, INDUSTRIAL UNION OF MARINE AND SHIPBUILDING WORKERSOF AMERICA-C. I. O.Cases Nos. 8-5531 and R-5532 respectively.Decided July 20, 1943,Cravath, de Gersdorff, Swaine & Wood,byMessrs. C. A. McLainand E. E.Buchanan,of New York City, for the Company.Mr. I. Duke Avnet,of Baltimore, Md., for the Union.Mr. Robert E. Tillman,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONSSTATEMENT OF THE CASEUpon petitions duly filed by Local 43, Industrial Union of Marineand Shipbuilding Workers of America, herein called the Union, al-leging that a question affecting commerce had arisen concerning therepresentation of employees of Bethlehem-Fairfield Shipyard, Incor-porated, Fairfield, Baltimore, Maryland, herein called the Company,the National Labor Relations Board provided for an appropriate hear-ing upon due notice before Earle K. Shawe, Trial Examiner. Saidhearing was'held at Baltimore, Maryland, on June 17, 1943. The Com-pany and the Union appeared, participated, and were afforded fullopportunity to be heard, to examine and cross-examine witnesses, andto introduce evidence bearing on theissues.The rulings of the TrialExaminer made at the hearing are free from prejudicial error and arehereby affirmed.All parties were afforded opportunity to file briefswith the Board.At the hearing, the Company moved to exclude all evidence in sup-port of the Union's petitions and to dismiss each of the petitionson the ground that the employees concerned performed managerialfunctions and as such were not employees within the meaning of the51 N. L.R. B., No. 93.506 BETHLEHEM-FAIRFIELD SHIPYARD, INCORPORATED507Act.For the reasons stated in SectionN,infra,the motions arehereby denied.Upon the entire record in the case, the Board makes the following :FINDINGS OF FACTI.THE BUSINESS OF THECOMPANYBethlehem-Fairfield Shipyard, Incorporated, a Maryland corpo-ration, operates a shipyard at Fairfield, Baltimore, Maryland, whereit is engaged in the construction of merchant vessels.All the ship-building facilities are owned by, and all the vessels are being con-structed on a cost plus basis for, the United States Maritime Com-mission.During the year 1942, approximately 90 percent of all ma-terialsused at the shipyard was furnished by the Commission, and50 percent of all materials used was shipped to the shipyard frompoints outside the State of Maryland.During the same period morethan 75 Liberty Ships were constructed by the Company- and deliv-ered to the Commission.II.THE ORGANIZATION INVOLVEDLocal 43, Industrial Union of Marine. and Shipbuilding Workersof America, is a labor organization affiliated with the Congress ofIndustrial Organizations, admitting tomembership employees ofthe Company.III.THE QUESTIONS CONCERNING REPRESENTATIONThe parties stipulated that the Union had requested the Companyto recognize it as the exclusive collective bargaining representative ofthe employees herein involved, and that the Company refused recogni-tion on the grounds that the units sought were inappropriate and theUnion did not represent majorities.A statement of a Field Examiner of the Board, introduced in evi-dence at the hearing, as supplemented by a statement of the TrialExaminer made at the hearing, indicates that the Union represents asubstantial number of employees in each of the units hereinafter foundto be appropriate:IThe statements of the Field Examiner and the Trial Examiner are summarized in the following table:No. of em-Cards inClassification of employeesCards sub-ployees inclassifiea-mittedclassifica-tontionSafety Inspectors---------------------------------------------12257Inspectors, Ventilation----------------------------------------474Counters--------------------- --------------------------------197431141Counter Leaders and Sr. Counter Leaders--------------------2302 508DECISIONS OF NATIONAL LABOR RELATIONS BOARDWe find that questions affecting commerce have arisen concerningthe representation of employees of the Company within the meaningof Section 9 (c) and Section 2 (6) and (7) of the Act.IV. THE APPROPRIATE UNITSOn October 17, 1941, the Union won a consent election conductedamong the Company's employees, and was certified by the Board's Re-gional -Director as the collective bargaining representative of theCompany's production and maintenance employees. In the presentproceedings, the Union is petitioning for two additional units of em-ployees of the Company, namely, a unit -of safety inspectors, and aunit of piece-work counters.The Company contends that neither unitis appropriate because the functions performed by the employees inquestion are managerial and thus such employees are not "employees"within the meaning of the Act.The Board has previously ruled that inspectors 2 and -piece-workcounters 3 are employees within the meaning of the Act.Nothing inthe record of the instant case convinces us that these previous rulingsshould be changed or that there is any basis for distinguishing thetwo groups of employees herein from those in the previous cases.Wefind, therefore, that the Company's safety inspectors and piece-workcounters are employees within the meaning of the Act, entitled torepresentation by means of collective bargaining.Safety inspectors:At the time of the hearing, the Company em-ployed 40 safety inspectors, 7 of whom were detailed to supervise theinstallation and maintenance of ventilating equipment.The Com-pany contends that the latter type of inspector should be excludedfrom a unit of safety inspectors as supervisory employees.Bothparties agree to exclude the safety engineer as a supervisor of thesafety inspectors.The regular safety inspectors are assigned to particularareas inthe shipyards and in the fabricating shops where their function is toreduce and prevent accidents. In this connection they study work-ing conditions, investigate accidents, care for safety equipment, andinstruct employees as to means of preventing accidents.Should anemployee be performing his work in a hazardous fashion, the safetyinspector warns him of the danger and advises a safer method. Ifthe employee rejects the advice, the safety inspector cannot disciplinehim but usually reports the matter to the head of the particularproduction or maintenance department and perhaps eventually to his2Matter of United Wall Paper Factories,Inc.,49 N.L. R. B. 1423;Matter of McDon-nell Aircraft Corp,49 N. L. R. B. 897;Matter of Shell Development Company, Inc.,38 N L.R. B 192, 199.'Matter of Cramp Shipbuilding Company,46 N. L. R. B.115; seeMatter of GreatLakes Engineering Works,40 N. L.R. B. 1254, 1257. BETHLEHEM-FAIRFIELD SHIPYARD, INCORPORATED509own superior, the safety engineer.However, even the safety engineercannot compel compliance with a safety order.The inspectors in charge of ventilation undergo the same prelim-inary training as do regular safety inspectors.Their duties differ,however, in that they handle placement and servicing of fans andblowers wherever needed in the plant and in the vessels.To aid themin the manual labor involved in this connection, they are empoweredto requisition common laborers from the Labor Department.Ordi-narily each inspector will have from four to eight laborers aidinghim.However, assignments of laborers are not permanent, so ac-cordingly there may be a change in personnel from day to day. Thesafety inspectors cannot hire or discharge such laborers.The ex-tent of their power to discipline is to send an unsatisfactory laborerback to the Labor Department and request a replacement.On thebasis of these facts, we find that the safety inspectors in charge ofventilation do not occupy supervisory positions of such nature as towarrant excluding them from the unit.The Company contends further that the two types of safety in-spectors should not be included in one unit because it intends to trans-fer those in charge of ventilation to the electrical department, sothat the two types of inspectors will then be under different super-vision rather than under the same supervision as they were at thetime of the hearing.While under some circumstances such a separa-tion might be decisive in determining the appropriate unit, it has nosuch effect in this instance. 'Here the two types of inspectors undergothe same preliminary training and have as their ultimate functionthe safety and well-being of the production and maintenance em-ployees.They are paid on a salary basis and have the same vaca-tion and sick leave privileges.With these interests in common, weperceive no advantage to be gained by segregating the two types ofinspectors into separate bargaining units.A single unit will imposeno burden on the Company, even though the inspectors in charge ofventilation are transferred to another department.We find, therefore, that all safety inspectors employed by the Com-pany, including inspectors in charge of ventilation, but excludingsafety engineers and all other supervisory employees with authorityto hire, promote, discharge, discipline, or otherwise effect changes inthe status of employees, or effectively recommend such action, con-stitute a unit appropriate for the purposes of collective bargainingwithin the meaning of Section 9 (b) of the Act.Piece-work counters.The Union petitions for a unit of all piece-,work counters, including counter leaders and senior counter leaders inthe counting department, but excluding all departmental clerks, tallyclerks, all piece-rate clerks and piece-rate setters, and all supervisorsabove the rank of senior counter leaders.At the time of the hearinge 510DECISIONSOF NATIONALLABOR RELATIONS BOARDOthe Company employed 495 piece-work counters, 39 counter leaders,and 6 senior counter leaders.Since we have ruled that counters areemployees entitled to the protection of the Act, the sole remainingdispute between the parties concerns the counter leaders and seniorcounter leaders whom the Union would include in the counter unitand the Company would exclude.The record indicates that the Company's counters perform the usualduties of piece-work counters; that is, they count and/or measurethe amount of work turned out by the individual piece-work produc-tion employee in a given day.4 . They have nothing to do with settingrates of pay.The counter leaders supervise the work of 10 to 15counters in a specific section of the plant or on a specific job.Theyhave'no power to discipline but they do report back to their seniorcounter leader and make recommendations which are usually followed.The leaders receive the same hourly rate as the senior counter leaders(who supervise both counters and counter leaders) and meet withthem to discuss work problems.Unlike the leaders in theMatter ofBethlehem-Sparrows Point Shipyard, Inc.,'who devoted a majorityof their time to counting, the leaders at Fairfield normally do noinitial counting but devote their entire time to supervising.Underall the circumstances, we shall exclude the counter leaders from theappropriate unit as supervisory employees.6The 6 senior counterleaders, being the superiors of the counter leaders, will likewise beexcluded.We find that all piece-work counters in the counting department,excluding all departmental clerks, tally clerks,' piece-rate clerks,piece-rate setters, senior counter leaders, counter leaders, and all othersupervisory employees with authority to hire, promote, discharge,discipline, or otherwise effect changes in the status of employees, oreffectively recommend such action, constitute a unit appropriate forthe purposes of collective bargaining within the meaning of Section9 (b) of the Act.V. THE DETERMINATION OF REPRESENTATIVESWe shall 'direct that the questions concerning representation whichhave arisen be resolved by elections by secret ballot among the em-ployees in the appropriate units who were employed during the pay-rollperiod immediately preceding the date of our Direction ofElections, subject to the limitations and additions set forth therein.See work description inMatter of'Cramp Shipbuilding Company, 46 N.L. R B, 115.s 49 N. L.It.B. 762.Cf.Matter of Cramp Shipbuilding Company,46 N L. R. B 115.7 Tally clerks are classified as counters du the Company's pay roll,but perform onlyclerical work and do no counting.The Company agreed with the Union to exclude themfrom the unit.- BETHLEHEM-FAIRFIELD SHIPYARD, INCORPORATED511DIRECTION OF ELECTIONSBy virtue of and pursuant to the power vested in the NationalLabor Relations Board by Section 9 (c) of the National -LaborRelations Act, and pursuant to Article III, Section 9, of NationalLabor Relations Board Rules and Regulations-Series 2, as amended,it is herebyDIRECTED that, as part of the investigation to ascertain representa-tives for the purposes of collective bargaining with Bethlehem-Fair-field Shipyard, Incorporated, Fairfield, Baltimore, Maryland, elec-tions by secret ballot shall be conducted as early as possible, but notlater than thirty (30) days from the date of this Direction, under thedirection and supervision of the Regional Director for the FifthRegion, acting in this matter as agent for the National Labor Rela-tions Board, and subject to Article'III, Section 10, of said Rules andRegulations, among the employees in the units found appropriate inSection IV, above, who were employed during the pay-roll periodimmediately preceding the date of this Direction, including employeeswho did not work during said pay-roll period because they were illor on vacation or temporarily laid off, and including employees in thearmed forces of the United States who present themselves in personat the polls, but excluding any who have since quit or been dischargedfor cause, to determine whether or not they desire to be representedby I. U. M. S. W. A., C. I. 0., Local 43,8 for thepurposesof collectivebargaining.8The Union expressed a preference at the hearing that its name appear on the ballotas set forth in the Direction of Elections.